Dawson, Judge: This case was heard in Los Angeles by Commissioner Charles E. Johnston. We have adopted his findings of fact and conclusions. Eespondent determined a deficiency of $274 in petitioner’s Federal income tax for the year 1967. At issue is whether petitioner is entitled to a deduction under section 162(a), I.E.C. 1954, and the regulations promulgated thereunder, for certain expenses incurred by him when he undertook a course of graduate study at the University of Oslo- in Norway in the fall of 1967. The answer depends upon (1) whether he was engaged in the trade or business of teaching after June 1967 and (2) whether his studies in Norway were directly related to maintaining or improving his skills as a teacher of English, Spanish, and social studies. FINDINGS OF FACT Some of the facts have been stipulated and are found accordingly. John C. Ford (herein called petitioner) was a resident of Los Angeles, Calif., when he filed his petition in this proceeding. His individual Federal income tax return for 1967 was filed with the Director, Office of International Operations, Washington, D.C. Petitioner received a bachelor of arts degree with a major in social studies from Los Angeles State College in 1962. 'In order to receive a Standard Teaching Credential, he needed, in addition to his bachelor’s degree, a master’s degree in his field of teaching or 24 credit units of educational courses and a year and a half of student teaching subject to certain waivers. Persons who have only partially met the requirements for a Standard Teaching Credential established by the State Board of Education are issued provisional credentials. In 1963 petitioner completed the 24 credit units of educational courses required for a regular teaching certificate and taught under a provisional credential, dated December 19, 1963, and valid until June 30, 1964, as a substitute or part-time teacher at LaSalle Junior High School and Antioch Girl’s School in Pasadena and at Catwell Senior High School in Montebello and at Queen of Angels School in Los Angeles. The subjects taught by the petitioner in those schools were developmental reading or speed reading. Petitioner also taught as a substitute in 1963 at Downey Union High School District, Compton Union High School District, and Alhambra Union High School District. In 1964, 1965, and 1966 petitioner continued teaching under provisional credentials as a 20-day substitute or replacement with the various Union high school districts mentioned and began teaching remedial F-no-lisb at an evening class at Pasadena City College. He also began a course of studies in 1964 in a graduate program leading to a Ph. D in anthropology at the University of California at Los Angeles, which he continued in 1965 and 1966. In 1967, the petitioner, pursuant to a provisional credential authorizing him to teach history, English, or Spanish, was employed as a regular, full-time teacher by Compton Union High School District for the semester which began in January and ended in June 1967. In order to avoid being offered a contract to teach at Compton for the fall term of 1967, he moved with his personal effects from his apartment so that the school could not reach him to make such an offer. He continued to rent his apartment while concealing himself in another from the Compton administrative office until he went abroad. He was not employed as a teacher at Compton Union High School after June 1967. In August 1967, petitioner traveled to Oslo, Norway, via New York and England. Upon his arrival in Oslo he took language courses, primarily Norwegian, under an extension program of the University of Oslo. He also applied at that time for appointment as a substitute elementary school teacher with the USDESEA, a dependents school operated by the Department of the Army. He was notified by the Department of the Army that, effective November 22, 1967, he was qualified to teach as a substitute teacher for elementary grades in the dependents school USDESEA at Oslo, Norway. He taught 1 day in December 1967 in that capacity. In December 1967, he registered at the University of Oslo under a program leading toward a Ph. D in the field of anthropology. After registering at the University of Oslo, petitioner took courses in language and culture, linguistic analysis, and preparatory logic arithmetic, the last being required as a condition to entrance as a full-fledged student. In November or early December 1967 petitioner wrote the Alhambra Union High School District inquiring about openings in the language department and indicating a desire to return to teach there in the 1968-69 school year. He was informed by letter dated December 12, 1967, that his letter would serve as a renewal of his application in the Alhambra District even though at that time there were no openings in the language department. He completed his studies at the University of Oslo in July 1968, and returned to the United States. In September 1968, petitioner accepted employment as a regular teacher of English and social studies at San Gabriel High School. After teaching for 1 school year at San Gabriel, he received a Standard Teaching Credential in 1969. On his 1967 Federal income tax return the petitioner claimed a deduction for the following education expenses which were disallowed by respondent: Travel- $640 Books and supplies_ 200 Food and lodging_._ 600 1,340 Petitioner was carrying on his trade or business of teaching in California and Norway in 1967. He traveled to Norway primarily to obtain further education, and his studies while there aided in maintaining and improving his skills as a classroom teacher of English, Spanish, and social studies. OPINION At the outset we note that the regulations relating to educational expenses in effect during the taxable year 1967 were issued in 1968. In 1967 revised regulations were issued, and the respondent has since ruled that taxpayers may, with respect to taxable years beginning-before January 1, 1968, rely on either the old or the new regulations. Rev. Rul. 68-191, 1968-1 C.B. 67. In his brief the petitioner appears to rely only on the 1967 regulations. We recognize his right to make the election. Arthur M. Jwngreis, 55 T.C. 581, 587-588 (1970). In late 1967 the petitioner began doctoral studies in linguistics and anthropology at the University of Oslo and he deducted on his Federal income tax return for that year the costs of travel, books and supplies, and meals and lodging, under the provisions of section 162(a),1 claiming that they constituted ordinary and necessary business expenses. Eespondent makes a three-pronged attack on the claimed expenses: (1) That petitioner was not actively carrying on his trade or business as a teacher when the expenses were incurred, but was unemployed ; (2) that such expenditures were incurred by petitioner to meet the minimum educational requirements for qualification as a teacher, sec. 1.162-5 (b) (2), Income Tax Eegs.; and (3) that the courses taken by petitioner were not directly related to maintaining or improving skills required by liim in his employment. Respondent does not argue that the petitioner was not in the trade or business of teaching from 1963 until June 1967, while he taught under a provisional certificate. In June 1967, petitioner left his position as a teacher in the Compton Union High School District, and in August went to Norway. Respondent contends that in June 1967 the petitioner had voluntarily and indefinitely abandoned any active pursuit of the teaching profession. Mere membership in a profession is not in itself the “carrying on” of a trade or business. Peter G. Corbett, 55 T.C. 884 (1971); Henry G. Owen, 23 T.C. 377 (1954). However, this petitioner has shown more than mere membership in the teaching profession after June 1967. Upon arriving in Oslo, he applied for appointment as a substitute teacher with USDESEA. Between November 22, 1967, when he received his appointment, and the end of 1967, petitioner actually taught for 1 day and was available for substitute teaching at other times. In November, or December he wrote to the Alhambra Union High School District seeking employment for the fall of 1968. And, in September 1968, he did in fact return to California to teach English and social studies at San Gabriel High School. In Furrier v. Commissioner, 393 F. 2d 292 (C.A. 7, 1968), reversing 47 T.C. 165 (1966), the taxpayer did not cease to be a teacher during the 1-year period when she attended graduate school full time in order to improve her skills as a teacher. To that limited extent the respondent has indicated that he will follow the decision of the Court of Appeals. Rev. Rul. 68-591, 1968-2 C.B. 73. Upon further consideration, we too agree with the views expressed by the Court of Appeals in Fumer. We will follow the reversal. In the instant case petitioner attended school for 1 year, taking courses which we think were directly related to improving his skills as a teacher of English, social studies, and Spanish. He falls within the scope of the Furner case. Moreover, his brief relationship with USDESEA is at least some additional evidence of his continuing active participation in the teaching profession. See and compare Harold, Haft, 40 T.C. 2 (1963), where we recognized that a person can still be engaged in a trade or business though temporarily unemployed. Accordingly, we hold under these circumstances that the petitioner was engaged in the trade or business of being a teacher throughout the year 1967. Respondent next argues that the petitioner took his doctoral studies at the University of Oslo for the purpose of meeting the minimum educational requirements for qualification as a secondary school teacher in California. We disagree; By 1963 petitioner had completed the 24 units of required educational courses. To be entitled to a Standard Teaching Credential petitioner needed only to fullfill certain student-teaching- requirements, either by 5 semester hours of student-teaching courses, or by 1 y2 year of full-time teaching. Petitioner in fact completed the full-time teaching requirement in 1968 and 1969. It is thus clear that his studies in Oslo were not necessary to meet the minimum educational requirements for qualification as a teacher. Respondent’s position that the courses could have led to a doctorate degree, which also would have entitled petitioner to a Standard Teaching Credential, is without merit. Petitioner did not complete the doctorate program, and it is doubtful that a Ph. D. in anthropology would have been a “higher degree in a subject area commonly taught in public high schools.” We think the petitioner’s situation is akin to example (1), situation 2, of section 1.162-5 (b) (2) (iii), Income Tax Regs. Nor were the courses taken at Oslo a part of a program leading to the qualification of the petitioner in a new trade or business. As a substitute teacher he performed the same duties as a regular teacher. There was no change of duties when his teaching credential changed from provisional to standard. As pointed out in section 1.162-5 (b) (8) (i), Income Tax Regs., “all teaching and related duties shall be considered to involve the same general type of work.” At the University of Oslo petitioner studied Norwegian, language and culture, linguistic analysis, and preparatory logic arithmetic. In California he had taught remedial English and developmental reading. In addition, he was authorized to teach English, Spanish, and history. Upon his return to California in 1968 he taught English and social studies. Respondent argues that the courses which petitioner studied at the University of Oslo did not directly maintain or improve his skills in teaching English and reading courses. Again we disagree. Section 162 (a) allows a deduction for all the “ordinary and necessary” expenses paid or incurred in carrying on any trade or 'business. The Supreme Court has stressed the accepted rule of the popular and regular import of the statute’s words and emphasized that “ordinary” in this statutory context has “the connotation of normal, usual and customary.” See Deputy v. DuPont, 308 U.S. 488, 495 (1940). Justice Cardozo, in Welch v. Helvering, 290 U.S. 111, 113-115 (1933), expressed the meaning of “ordinary” in the following manner: Now, what is ordinary, though there must always be a strain of constancy within it, is none the less a variable affected by time and place and. circumstance. Ordinary in this context does not mean that the payments must be habitual or normal in the sense that the taxpayer will have to make them often. * * * Here, indeed, as so often in other branches of the law, the decisive distinctions are those of degree and not of kind. One struggles in vain for any verbal formula that will supply a ready touchstone. The standard set up by the statute is not a rule of law; it is rather a way of life. Life in all its fullness must supply the answer to the riddle. And in Cosimo A. Carlucci, 37 T.C. 695, 700 (1962), we recognized tbaifc a deduction for education should be allowed “if it is customary for other established members of the taxpayer’s trade or business to undertake such education.” See 'also David J. Primuth, 54 T.C. 374 (1970). In our judgment graduate study (by a teacher is perfectly “normal, usual and customary.” As the Court of Appeals said in Furner v. Commissioner, supra at 294: it is not unusual, and is becoming more usual, for teadhers to enroll in full time graduate study for an academic year in order to keep up with expanding knowledge and improve th'eir understanding of tbe subjects they teacb. It also appears, as is comm'on knowledge, that many school systems require teachers to earn additional academic credits from time to time. SjJ *{? 'I* ^ Given these facts, a year of graduate study under the circumstances disclosed here is as much, 'a normal incident of carrying On the business of teaching as study during vacation periods. To be sure, professional educators act on the 'assumption that further education in their fields of expertise maintains or (improves their ability to use their knowledge effectively 'and readily in the execution and performance of their duties. The word “necessary,” as used by Congress, has been construed ¡to mean “appropriate” or “helpful” rather than “indispensable” or “required.” Blackmer v. Commissioner, 70 F. 2d 255 (C.A. 2, 1934). It is our view that the petitioner’s program of graduate study in anthropology and linguistics was appropriate and helpful, and did in fact improve his skills in teaching English, social studies, and Spanish. From the very nature of the courses petitioner took — anthropology,2 language and culture,3 and linguistics 4 — it is quite apparent that there was more than a remote relationship between the courses and Ms work as a language and social studies teacher. We are persuaded that there was indeed a direct and substantial relationship. In this era of modern educational techniques, linguistic analysis, and cultural anthropology are certainly relevant to the teaching of all languages. These subjects are presently included in the curriculum of most accredited universities and colleges in this country and abroad. It cannot be seriously disputed in these times of progressive education and broadening quest for knowledge that linguistics and cultural anthropology improve the skills of a language and history teacher. No doubt the further knowledge acquired by petitioner enabled him to present his course material to his students with added meaningfulness; no doubt it helped to improve the caliber of 'his instruction; no doubt it made him a better teacher. Hence, we have no hesitation in holding that the expenses incurred by this petitioner were “ordinary and necessary” within the purview of the statute and the regmlations. The education undertaken by him at the University of Oslo unproved the skills required in his employment as a classroom teacher. The 'lesson of the regulations, which clearly favors teachers, seems to be that, at least within broad subject-matter classifications (such as sciences and languages or sciences and humanities), a classroom teacher is a classroom teacher. Consequently, expenses of education, which directly maintain or improve Skills in any of a variety of classroom subjects, are deductible. See sec. 1.162-5(b) (3), Income Tax Regs., and cf. Hill v. Commissioner, 181 F. 2d 906 (C.A. 4, 1950). Here the expenditures for books and supplies are deductible under section 162(a). In view of our factual finding that the petitioner traveled away from his home in Los Angeles to Oslo primarily to obtain education, it follows that his expenditures for travel, meals, and lodging are deductible under section 162(a) (2). See section 1.162-5 (d) and (e), Income Tax Regs., relating to travel as a form of education and travel 'away from home. See also Brooks v. Commissioner, 274 F. 2d 96 (C.A. 9, 1959); and Coughlin v. Commissioner, 203 F. 2d 307 (C.A. 2, 1954). It is inconsequential that the petitioner chose to acquire the additional education to improve his skills by attending a university in a foreign country rather than one in the United States. Accordingly, we think that with respect to these factual issues it would be wrong to disallow the claimed deduction of this petitioner. Hence we reverse respondent’s determination. Reviewed by the Court. Decision will be entered for the petitioner.   SEC. 162. TRADE OR BUSINESS EXPENSES. (a) In General. — There shall be allowed as a deduction all the ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business, including— * * * * * * * (2) traveling expenses (including amounts expended for meals and lodging other than amounts which are lavish or extravagant under the circumstances) while away from home in the pursuit of a trade or business ; * * *    The subject of anthropology includes physical and cultural anthropology. Cultural anthropology is defined by Webster’s Third New International Dictionary (unabridged) as: ‘‘The division of anthropology that deals with the study of culture in all its aspects and that utilizes the methods, concepts, and data of archaeology, ethnology and ethnography, folklore and linguistics, and sometimes those of the sociological and psychological sciences.”    Culture is defined in webster’s Third New International Dictionary (unabridged) as: “The total pattern of human behavior and its products embodied in thought, speech, action, and artifacts and dependent upon man’s capacity for learning and transmitting knowledge to succeeding generations through the use of tools, language, and systems of abstract thought.”    14 Ency. Britannica p. 103, defines linguistics as follows: “Linguistics is the science devoted to the study of language and languages in all their aspects — their structure, their interrelationship with the rest of human activity, their history and mutual relations. It is an analytical science, resembling mathematics in many of its procedures, and can be called a “natural science” because it deals with the observation of discreet behavior events. It is a social science, a branch of anthropology, in that it examines a part of human behavior and the relation of language to the totality of human culture. It also deals with and impinges upon the humanities, taking its source materials partly from literary and other artistic creations, and studying history as well as contemporary activity. “Linguistics as a scientific discipline can be treated in terms of the following topics: history and development of the subject from antiquity to modern times in various parts of the world; analytical methods and procedures for the study of the sounds and forms of language; relationships of languages; application to problems of pedagogy and education in general; model and example of the study of human behavior as a whole, including human history.”